                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 1 of 10



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7      UNITED STATES OF AMERICA,                            Case No. 2:08-CR-64 JCM (GWF)
                 8                                           Plaintiff(s),                    ORDER
                 9                v.
               10       STEVEN GRIMM, et al.,
               11                                          Defendant(s).
               12
               13             Presently before the court is Eve Mazzarella’s (“defendant”) motion for compassionate
               14      release. (ECF No. 778). The United States of America (“the government”) filed a response (ECF
               15      No. 782), to which defendant replied (ECF No. 785).
               16             Also before the court is the government’s motion to file exhibtis 4 and 5 under seal. (ECF
               17      No. 783).
               18      I.     Background
               19             As relevant to this motion, Judge Hunt sentenced defendant to 14 years’ incarceration on
               20      March 30, 2012, for various charges related to a mortgage fraud scheme. (ECF Nos. 428; 439).
               21      While defendant has been incarcerated, the novel strain of coronavirus and COVID-19, the
               22      resultant respiratory disease, has run rampant throughout the country and the world. While the
               23      court need not reiterate the well-known effects COVID-19 has had on day-to-day life, certain
               24      populations are particularly at risk of “severe illness” from the virus: the elderly, asthmatic,
               25      immunodeficient, and people with HIV. See Center for Disease Control, People Who Are at
               26      Higher Risk for Severe Illness, (May 14, 2020).1
               27
               28             1
                                Available          at          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                       precautions/people-at-higher-risk.html.
James C. Mahan
U.S. District Judge
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 2 of 10



                1             The CDC’s list of at-risk persons has expanded, and new studies on COVID-19 vis-à-vis
                2      comorbidities continue to be promulgated. Id.; see also, e.g., Xianxian Zhao, et al., Incidence,
                3      clinical characteristics and prognostic factor of patients with COVID-19: a systematic review and
                4      meta-analysis (March 20, 2020);2 Safiya Richardson, et al., Presenting Characteristics,
                5      Comorbidities, and Outcomes Among 5700 Patients Hospitalized With COVID-19 in the New York
                6      City Area (April 22, 2020).3
                7             Defendant moves this court for compassionate release, arguing that her underlying
                8      “immunologic conditions” compromise her immune system and make her more susceptible to
                9      COVID-19. (ECF No. 778 at 11). While the government acknowledges that defendant has
              10       exhausted her administrative remedies, as required by the First Step Act, 18 U.S.C.
              11       § 3582(c)(1)(A), it argues that the court should deny the motion because her conditions are
              12       overstated and do not substantially diminish her ability to provide self-care within the environment
              13       of a correctional facility. (ECF No. 782 at 12–14).
              14       II.    Legal Standard

              15              “Even though courts ordinarily have the inherent authority to reconsider its prior orders,
              16       such authority does not exist when there is an “express rule to the contrary.” United States v.
              17       Barragan-Mendoza, 174 F.3d 1024, 1028 (9th Cir. 1999). One such contrary rule exists in the
              18       sentencing context: “A court generally may not correct or modify a prison sentence once it has
              19       been imposed.” United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003) (citing 18 U.S.C. §
              20       3582(c)). Thus, the court may modify a sentence only when expressly authorized by statute.
              21              The court is expressly authorized to modify a sentence under the compassionate release
              22       provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391,
              23       132 Stat. 5194 (Dec. 21, 2018). 18 U.S.C. § 3582(c)(1)(A). However, courts may consider
              24       compassionate release only “upon motion of the Director of the Bureau of Prisons . . . .” Id. If a
              25       defendant wants to file such a motion with the court, he must fully exhaust his administrative
              26
              27              2
                                Available                                                                                at
                       https://www.medrxiv.org/content/10.1101/2020.03.17.20037572v1.full.pdf.
              28
                              3
                                  Available at https://jamanetwork.com/journals/jama/fullarticle/2765184.
James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 3 of 10



                1      remedies before doing so. Id. Since the enactment of the First Step Act, a defendant may file a
                2      compassionate-release motion if his application to the BOP goes unanswered for thirty days. Id.
                3              To be eligible for compassionate release, a defendant must demonstrate: (1) the existence
                4      of extraordinary and compelling reasons, and (2) that he is not a danger to the community. 18
                5      U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Under USSG § 1B1.13, “extraordinary and compelling
                6      reasons” include, amongst other things, terminal illnesses and medical conditions “that
                7      substantially diminishes the ability of the defendant to provide self-care within the environment of
                8      a correctional facility and from which he or she is not expected to recover.” USSG § 1B1.13.
                9      III.    Discussion

              10               As an initial matter, the court grants the government’s motion to file exhibits under seal.
              11       (ECF No. 783). The exhibits include defendant’s private medical records, which are appropriately
              12       kept confidential and under seal.
              13               The Bureau of Prisons (“BOP”) has already reviewed and denied defendant’s request for
              14       compassionate release, so the court unquestionably has jurisdiction to entertain defendant’s
              15       motion. (ECF Nos. 778 at 9–10; 782 at 10). The government does not contend that defendant is
              16       a danger to the community, although it argues that the 18 U.S.C. § 3553 sentencing factors militate
              17       against release. (ECF No. 782 at 15). Thus, the main point of contention is whether there are
              18       “extraordinary and compelling reasons” to release defendant.
              19               The government argues that defendant’s “health conditions do not fall under the stand-
              20       alone medical condition category described in Application Note 1(A).” (ECF No. 782 at 12). This
              21       is true to the extent that defendant does not argue her medical conditions are terminal. See USSG
              22       § 1B1.13, application note 1(A)(i). The government also argues that defendant’s conditions do
              23       not “substantially diminish[] [her] ability . . . to provide self-care within the environment of a
              24       correctional facility . . . .” See id. at note 1(A)(ii).
              25               Defendant “has an immunologic condition of unknown etiology causing chronic idiopathic
              26       urticaria, dermographism, regular angioedema, joint pain, and rhinitis.” (ECF No. 778 at 11). In
              27       her reply brief, defendant adds that “two inmates who are medical doctors and witness to
              28       [defendant’s] symptoms over the last 20 months have expressed the opinion that [she] has an

James C. Mahan
U.S. District Judge                                                        -3-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 4 of 10



                1      autoimmune disorder affecting connective tissue, likely lupus.”4 (ECF No. 785 at 7). Defendant
                2      urges that these conditions put her at grave risk of contracting coronavirus, developing COVID-
                3      19, and suffering acutely therefrom. (See generally ECF Nos. 778; 785).
                4              The court is most concerned with defendant’s regular angioedema and the possibility that
                5      she has lupus. The remaining conditions—chronic idiopathic urticaria (“CIU”), dermographism,
                6      joint pain, and rhinitis—are either comparatively minor or do not necessarily put her at heightened
                7      risk of COVID-19. Indeed, defendant gives her dermographism, joint pain, and rhinitis only a
                8      cursory discussion.5 (See ECF No. 785). Although defendant discusses CIU, her analysis evinces
                9      that CIU itself is not a COVID-19 risk factor but may be “indicative of an autoimmune disorder,”
              10       e.g., lupus, and that other circumstances and symptoms attendant to CIU are actually the risk.6 Id.
              11       at 2–3. Accordingly, the court focuses its analysis on whether regular angioedema and possible
              12       lupus substantially diminishes her ability to provide self-care within the environment of a
              13       correctional facility.
              14               Put plainly, angioedema is swelling beneath the skin. Defendant explains that angioedema
              15       “creates the risk of” and “is the precursor to” anaphylaxis. (ECF No. 785 at 4). However, the
              16       government notes that “the only entry in [defendant’s] medical records regarding anaphylactic
              17       shock involves an entry documenting that a doctor discussed with [her] the ‘risk and benefits and
              18       alternatives of the immunotherapy including the risk of anaphylactic shock.’” (ECF No. 782 at
              19       14). Notably, the immunotherapy was a potential treatment for her hives, which are caused by her
              20       conditions. Id. at 5. Defendant’s angioedema and other conditions are already being managed by
              21
              22
                               4
                                 The court notes that these purported doctors’ conclusion is reasonable. Roughly 1.5
              23       million Americans have lupus, nearly ninety percent of whom are women. National Resource
                       Center on Lupus, Lupus Facts and Statistics, THE LUPUS FOUNDATION OF AMERICA, (Oct. 6, 2016),
              24       available at https://www.lupus.org/resources/lupus-facts-and-statistics. “Most people with lupus
                       develop the disease between the ages of 15–44.” Id. Symptoms include pain, “disfiguring rashes,”
              25       and painful joints. Id. Defendant is a 42-year-old woman who developed allergy-like symptoms,
                       rashes, and joint pain in fall 2018, when she would have been about 40 years old.
              26
                               5
                                  Defendant goes so far as to say that allergic rhinitis is “a relatively minor condition which
              27       is not the basis for [the instant] request.” (ECF No. 785 at 11).
              28               6
                                Defendant herself acknowledges that “[p]art of [her] CIU is angioedema.” (ECF No.
                       785 at 11). This characterization further justifies the court’s focus on angioedema and lupus.
James C. Mahan
U.S. District Judge                                                     -4-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 5 of 10



                1      prescription medication.    Id.   That medication includes “immunosuppressant therapy (oral
                2      Prednisone) as well as multiple corticosteroid injections.” (ECF No. 785 at 5).
                3             As it stands, defendant’s angioedema—although she protests to the characterization (see
                4      generally ECF No. 785)—is akin to an allergic reaction. Defendant’s angioedema would be more
                5      impactive if defendant had a concomitant cardiac or respiratory issue. But defendant does not
                6      suggest that she has any such attendant conditions. Thus, the court finds that defendant is capable
                7      of self-care, even while incarcerated, as it pertains to her angioedema because of her current
                8      medical treatment.
                9             However, the same medical treatment that allows defendant to address her angioedema
              10       while incarcerated is cause for concern, particularly in conjunction with her putative lupus
              11       diagnosis. Those with lupus during this pandemic find themselves between a rock and a hard place
              12       because “[p]eople with lupus are predisposed . . . to infections because of their disease as well as
              13       the medications they take to manage it.” Lupus Research Alliance, COVID-19 Frequently Asked
              14       Questions: What You Should Know (Apr. 3, 2020) (emphasis added). On one hand, lupus may, if
              15       left untreated, severely damage other organs and bodily systems and, in some cases, be lethal.
              16       Sacks, J.J., et al., Trends in deaths from systemic lupus erythematosus—United States, 1979–
              17       1998, MMWR;51(17):371–374 (2002).7
              18              On the other hand, immunosuppressant medications—like corticosteroids—are commonly
              19       used to treat lupus. Center for Disease Control, If You Are Immunocompromised, Protect Yourself
              20       From COVID-19, (May 14, 2020).8             But “[t]he CDC recommends generally avoiding
              21       corticosteroids due to its possible prolonging of viral replication.” Askanase, Khalili & Buyon,
              22       Thoughts      on     COVID-19      and     Autoimmune       Diseases,     LUPUS      SCIENCE     &
              23       MEDICINE 2020;7:e000396, doi: 10.1136/lupus-2020-000396, (Apr. 3, 2020).9 The CDC includes
              24       the “[u]se of oral or intravenous corticosteroids or other medicines called immunosuppressants
              25
              26              7
                                  Available at https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5117a3.htm.
              27              8
                                Available      at          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                       precautions/immunocompromised.html.
              28
                              9
                                  Available at https://lupus.bmj.com/content/7/1/e000396.
James C. Mahan
U.S. District Judge                                                   -5-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 6 of 10



                1      that lower the body’s ability to fight some infections” as a condition or treatment that “can weaken
                2      a person’s immune system (making them ‘immunocompromised’).”                          If You Are
                3      Immunocompromised, Protect Yourself From COVID-19; see also Lupus Research Alliance,
                4      COVID-19 Frequently Asked Questions: What You Should Know (Apr. 3, 2020) (“People taking
                5      immunosuppressive medications are considered to be immunocompromised and so could be at
                6      greater risk for infections in general.”).         And the CDC has specifically identified
                7      “immunocompromised” persons as an at-risk group for COVID-19. Center for Disease Control,
                8      People Who Are at Higher Risk for Severe Illness, (May 14, 2020).
                9             Defendant may be able to take chloroquine or hydroxychloroquine to treat lupus without
              10       compromising her immune system. See Askanase, Khalili & Buyon, Thoughts on COVID-19 and
              11       Autoimmune Diseases, Lupus Science & Medicine 2020;7:e000396, doi: 10.1136/lupus-2020-
              12       000396, (Apr. 3, 2020). However, interest in hydroxychloroquine as a treatment for COVID-19
              13       has jeopardized the availability of the drug. See Arthritis Foundation, Hydroxychloroquine
              14       (Plaquenil) Shortage Causing Concern (Mar. 24, 2020).10 Indeed, recent reports indicate that after
              15       President Trump was prescribed and touted the effectiveness of hydroxychloroquine “[t]he
              16       renewed interest in chloroquine, an antimalarial drug available since 1944, and the similar drug
              17       hydroxychloroquine has made it difficult for pharmacies and hospital chains to manage a limited
              18       supplies.” Ken Alltucker, ‘Medication I Can’t Live Without’: Lupus Patients Struggle to Get
              19       Hydroxychoroquine, In Demand for COVID-19, USA TODAY (Apr. 18, 2020).11 “Orders for
              20       hydroxychloroquine spiked by 260% in the first two weeks of March compared to typical demand,
              21       according to medical consulting and data firm Premier Inc. The demand for chloroquine, another
              22       prescription drug that is similarly prescribed to treat lupus, spiked 3,000%.” Samantha Raphelson
              23
              24
              25
              26              10
                                   Available    at     https://www.arthritis.org/drug-guide/medication-topics/plaquenil-
                       shortage.
              27
                              11
                                 Available                                                                               at
              28       https://www.usatoday.com/story/news/health/2020/04/18/hydroxychloroquine-coronavirus-
                       creates-shortage-lupus-drug/5129896002/.
James C. Mahan
U.S. District Judge                                                   -6-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 7 of 10



                1      and Robin Young, Lupus Patient Fears Greater Shortages of Hydroxycholoroquine, WBUR (May
                2      19, 2020).12
                3             This problem is further compounded by the difficulty of seeing a physician and receiving
                4      treatment while incarcerated under the current BOP policies in response to COVID-19. Indeed,
                5      the government avers that defendant had a “target date” for a consultation with an allergist in
                6      February 2020, but that “the COVID-19 outbreak and consequential travel restrictions prevent[]
                7      [her] from receiving allergy treatment[] shots.” (ECF No. 782 at 5). However, defendant contends
                8      as follows:
                9                     The Xolair treatment first discussed with Dr. Gorenberg and noted
                                      in the record on December 4, 2018 -- nearly a year and a half ago. It
              10                      was prescribed on February 13, 2019, with instruction to return
                                      within 14 days to receive the first injection. It has been delayed for
              11                      over a year BEFORE the COVID pandemic. The government
                                      indicated a treatment start “target date” of February 21, 2020. For
              12                      the BOP to state that “travel restrictions” related to COVID are the
                                      reason for delay is disingenuous. There was not a COVID-19 plan
              13                      being implements in February 2020, or any of the preceding 12
                                      months. A restriction on travel did not take effect until March 18,
              14                      2020, and even since, inmate movement has continued at FCC
                                      Victorville. This is just the latest excuse for administration of an
              15                      expensive therapy costing $1200 per injection.
              16
                       (ECF No. 785 at 5).
              17
                              Even with appropriate medical attention and medication to manage lupus, defendant’s best
              18
                       chance of avoiding COVID-19 is self-care in accordance with CDC guidelines: social distancing
              19
                       or isolation and hygiene. The court finds that “[t]he presence of COVID-19 . . . necessitates a
              20
                       more expansive interpretation of what self-care means.” United States v. Esparza, No. 1:07-CR-
              21
                       00294-BLW, 2020 WL 1696084, at *3 (D. Idaho Apr. 7, 2020). In Esparza, the defendant seeking
              22
                       compassionate release was an elderly inmate who suffered from a variety of maladies that put him
              23
                       at increased risk of contracting COVID-19. See generally id. There, the court noted as follows:
              24
                                      [T]he prison environment prevents [defendant] from being able to
              25                      effectively self-isolate in the ways the CDC recommends for a
                                      person of his age and diminished health. In this moment, the
              26                      inability for high risk individuals to fully self-isolate is an inability
                                      to provide self-care. So long as [defendant] remains in custody, his
              27
              28              12
                                Available       at          https://www.wbur.org/hereandnow/2020/05/19/lupus-patient-
                       hydroxycholoroquine-shortages.
James C. Mahan
U.S. District Judge                                                     -7-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 8 of 10



                1                      capacity to protect himself from a serious, or even fatal, infection
                                       will be compromised.
                2
                3      Id.

                4             Here, defendant urges that CDC-recommended self-care is not possible at FCI Victorville.

                5      (ECF No. 785 at 9–11). For instance, defendant avers that “[i]nmates at the camp at Victorville

                6      live in a dorm setting that houses approximately 150 women each where social distancing is

                7      impossible. [Defendant] and her neighbors’ beds are separated only by a 6-inch block at bed-level

                8      which means they essentially share a bed.” Id. at 10. Defendant also argues that her job

                9      assignment places her at risk because she returned to work on April 15, 2020, and, despite an April

              10       14 memo from the BOP indicating that “all inmates returning to work were required to be

              11       medically screened,” defendant has not been screened or examined. Id. at 11. Defendant “is the

              12       only inmate clerk in the outside Facilities Department and comes into regular contact with staff

              13       members from within each of the three men’s facilities and vendors and contractors from outside.”

              14       Id.

              15              Thus, it does not appear that defendant is capable of self-care while incarcerated without

              16       more thorough medical attention, and there is a serious concern regarding whether defendant has

              17       received or will receive such attention. This inability to self-care while incarcerated, the BOP’s

              18       inattentiveness to defendant’s medical needs prior to COVID-19, and the problems with receiving

              19       adequate medical coverage with COVID-19 procedures in place all militate toward compassionate

              20       release under 18 U.S.C. § 3582(c)(1)(A) and USSG § 1B1.13.

              21               The court also considers defendant’s good conduct on pretrial release and while

              22       incarcerated:

              23                       Since her indictment, MAZZARELLA has completed 2 years of law
                                       study, served on a charitable board, work consistently, volunteered,
              24                       completed over 1000 hours of programming, and has served as a
                                       mentor and teacher. She has a perfect record over 12 years of
              25                       government supervision -- 6 years pre-trial and 6 years incarcerated
                                       and support from a number of BOP staff members.
              26
              27
                                       MAZZARELLA has served 50% of the actual time she is required
              28                       to serve in prison when factoring in good time but before application
                                       of pre-release custody credits under the FSA (5 years, 11 months,
James C. Mahan
U.S. District Judge                                                    -8-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 9 of 10



                1                      13 days as of May 15, 2020). Nearly six years in prison and another
                                       6 under pre-trial supervision is a significant sanction.
                2                      MAZZARELLA is not a danger and can contribute to society in
                                       significant ways. Her release would facilitate payment of restitution,
                3                      alleviate the burden on her ill mother of raising a child, allow her to
                                       help her older children go to college, and get the medical care which
                4                      has been delayed for well over a year. She would not be free while
                                       on home detention, but she would be safe.
                5
                6      (ECF No. 178 at 9).

                7             Under these circumstances, the court is inclined to release defendant. However, this

                8      conclusion is predicated on an uncertain premise: whether defendant does, in fact, have lupus. In

                9      her initial motion, defendant suggested she may have lupus only in passing. (ECF No. 778 at 11

              10       (“[Defendant] has daily traveling joint pain and a malar rash (indicative of [l]upus but

              11       unconfirmed).”). It was only in her reply brief that defendant expanded on this putative diagnosis.

              12       (See ECF No. 785). And defendant has neither been formally diagnosed with lupus nor did she

              13       present evidence of lupus beyond what is consistent with her other conditions. Moreover, the

              14       government did not have an opportunity to substantively respond to any of defendant’s lupus-

              15       related allegations.

              16              The court has expressed its concern about the BOP’s ability to provide defendant with

              17       adequate medical care and attention while incarcerated, particularly in light of the coronavirus-

              18       related policies restricting movement. However, the court is unable to rule on the instant motion

              19       until defendant has a definitive diagnosis. Thus, the court will hold defendant’s motion in

              20       abeyance and to give the BOP an opportunity to have defendant brought before a medical

              21       professional for the purpose of definitively determining whether she has lupus. If she has lupus,

              22       the BOP should determine whether it can provide defendant with chloroquine or

              23       hydroxychloroquine while incarcerated.

              24       IV.    Conclusion

              25              Accordingly,

              26              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for

              27       compassionate release (ECF No. 778) be, and the same hereby is, HELD IN ABEYANCE until

              28       July 1, 2020.


James C. Mahan
U.S. District Judge                                                     -9-
                      Case 2:08-cr-00064-JCM-GWF Document 787 Filed 05/29/20 Page 10 of 10



                1              IT IS FURTHER ORDERED that the government’s motion to file exhibits under seal (ECF
                2       No. 783) be, and the same hereby is, GRANTED.
                3              IT IS FURTHER ORDERED that the BOP shall have defendant brought before a medical
                4       doctor for the purpose of determining whether she has lupus.
                5              IT IS FURTHER ORDERED that the government shall file a status report when defendant
                6       is brought before a medical doctor apprising the court of any diagnoses and courses of treatment.
                7              DATED May 29, 2020.
                8                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   - 10 -
